ACCEPTED
                                 01-14-00935-CV
                      11/20/2014
                    FIRST    COURT 3:11:12 PM
                                      OF APPEALS
  Chris Daniel - District ClerkHOUSTON,
                                Harris County
                                            TEXAS
                      Envelope   No. 3249703
                            3/10/2015  9:50:38 AM
                           By: Duane GilmorePRINE
                             CHRISTOPHER
               Filed: 11/20/2014 3:11:12 CLERK
                                            PM




       FILED IN
1st COURT OF APPEALS
    HOUSTON, TEXAS
3/10/2015 9:50:38 AM
CHRISTOPHER A. PRINE
        Clerk